IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JARED KREISS,                                : No. 515 MAL 2019
                                             :
                   Petitioner                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
MAIN LINE HEALTH, INC., MAIN LINE            :
HOSPITALS, INC., AND PAOLI HOSPITAL,         :
                                             :
                   Respondents               :


                                     ORDER



PER CURIAM

     AND NOW, this 4th day of February, 2020, the Petition for Allowance of Appeal is

DENIED.